UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1778


RONNIE WILLIAMS,

                    Plaintiff - Appellant,

             v.

WAL MART STORES, c/o Mendelson, GSO 2301 McGee St, 8th Floor, Kansas
City, MO 64108,

                    Defendant - Appellee,

             and

DAVID ZILENSKI, Store Manager; WILLIAM JOEY, Shift Lead Manager; DELINDA
BUTLER, Shift Lead Manager; MICHAEL ADAMS, Asst Manager No. 4487,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at Aiken.
Donald C. Coggins, Jr., District Judge. (1:17-cv-00734-DCC)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ronnie Williams, Appellant Pro Se. Molly Mitchell Shah, LITTLER MENDELSON PC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Ronnie Williams appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing Williams’ employment discrimination suit for failure to

participate in discovery. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Williams’ informal brief does not

challenge the basis for the district court’s disposition, Williams has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3